                                                                                Evan L. Lipton
                                                                                        Partner
                                                                             Direct (212) 655-3517
                                                                               Fax (212) 655-3535
                                                                                     ell@msf-law.com




                                          July 14, 2021



By ECF and email
Hon. Nicholas G. Garaufis
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                       Re: United States v. Daskal, No. 21 Cr. 110 (NGG)


Dear Judge Garaufis:

       I write on behalf of Jacob Daskal, with the consent of the government (A.U.S.A.
Jonathan Algor) to respectfully request that the status conference scheduled for July 14, 2021 be
adjourned until July 27, 2021 at 10:30 a.m.

       Mr. Daskal consents to the exclusion of time between now and July 27, 2021 pursuant to
the Speedy Trial Act. (18 U.S.C. § 3161.)

                                       Respectfully yours,

                                             /s/ ELL
                                         Evan L. Lipton
                                     Counsel for Jacob Daskal

CC:    All Counsel
       Pretrial Services Officer Amanda Carlson
       (by ECF and email)
